Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the
fee set forth in 37 CFR 1.17(e), was filed in this application after Advisory action.
Since this application is eligible for continued examination under 37 CFR 1.114, the
previous Final Rejection with the previous Office action has been withdrawn pursuant to
37 CFR 1.114. Applicant's submission filed on March 5, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the previously cited prior art fail to teach the newly added limitation of PSD (power spectral density) associated with NOMA technique.
In light of Applicant recent amendment, an additional prior art search has been performed, whereby the results are incorporated in the rejection that follows.  
Newly added prior art, Zhao et al (20190268938) disclose power spectral density achieved based on NOMA (see para: 0235.))

Claim Rejections - 35 USC §103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for
all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in hich the invention was made.

6. Claim 1, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over
KOH et al (US PGPUB 20200295891) in view of Bolt et al (US Patent 7,469,013) and Zhao et al (20190268938.)

Regarding claim 1 and 14, Koh et al disclose a device comprising memory and processing circuitry (see para: 0187, 0188, memory and processor), the device comprising processing circuitry configured (see Figure 4, processing circuit) to:
determine a non-orthogonal multiple access (NOMA) technique associated with a transmission of a first signal to a receiving device using a frequency band at a first time
(see Fig. 2a, abstract, para: 0003, 0008-0010, NOMA scheme established w/r to communication of first signal to a second device utilizing a frequency band) wherein the first signal is non-orthogonal to a second signal transmitted using the frequency band at the first time (see Fig. 5, abstract, para: 0047, 0057, 0093, signal communicated to terminals in same frequency at same time in NOMA supported system):
(see para: 0054, signal generated); 
determine, based on the NOMA technique, first parameters associated with the transmission of the first signal, the first parameters comprising a power spectral density, wherein the first parameters are different than second parameters associated with the second signal (see para: 0059, 0081, determine parameters w/r to communication of signal supported in a
NOMA scheme, where the parameter includes power level, and power levels are different.)
Although Koh et al is vague on teaching transmit, the first signal using the frequency band at the first time based on the first parameters, in analogous art, Bolt et al disclose transmitting a first signal over a frequency utilizing a channel w/r to a first modulation (first parameter) associated with a first time interval (see col. 4, line 7 thru line 28.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement transmit, the first signal using the frequency band at the first time based on the first parameters as taught by Bolt et al with the teachings of Koh et al for the purpose of further minimize delay and service interruptions in a wireless communication system.
	Although Koh and Bolt fail to teach based on the NOMA technique, determine power spectral density, in analogous art, Zhao et al disclose PSD configured to adopt to the NOMA technique (see para: 0235.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement transmit, teach based on the NOMA technique, 

Regarding claim 9, Koh et al disclose a device comprising memory (see para: 0187, 0188, memory and processor), and processing circuitry, the device processing circuitry (see Figure 4, processing circuit) configured to:
receive a first signal received from a transmitting device using a frequency band and a non-orthogonal multiple access (NOMA) technique (see Fig, 2a, para: 0003, 0008-0011, first signal accepts from a communicating device communicating via frequency band associated with NOMA technique, NOMA scheme established w/r to communication of first signal to a second device utilizing a frequency band);
determine based on the NOMA technique, first parameters used to transmit the first signal, the first parameters comprising at least one of a first power level, a first
modulation scheme, or a first power spectral density, (see para: 0081, first power utilized to transmit first signal, which includes a first parameter, such as first power);
determine, based on the NOMA technique and the first parameters, second parameters associated with transmission of a second signal (see para: 0081, first power, second power associated with communication of second signal), the second parameters comprising at least one of a second power level, a second modulation scheme, or a second power spectral density, wherein the first parameters are different than the second parameters (see para: 0059, 0081, determine parameters w/r to communication of signal supported in a NOMA scheme, where the parameter includes power level, and power levels are different); and

Although Koh and Bolt fail to teach based on the NOMA technique, determine power spectral density, in analogous art, Zhao et al disclose PSD configured to adopt to the NOMA technique (see para: 0235.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement transmit, teach based on the NOMA technique, determine power spectral density as taught by Zhao with the combined teachings of Koh and Bolt.

7. 	Claim 2, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KOH et al (US PGPUB 20200295891) in view of Bolt et al (US Patent 7,469,013)  and and Zhao et al (20190268938) as applied to claim 1, 9 and 14 above, and further in view of Fiolek etal (US Patent 6,577,642.)

Regarding claim 2, 10 and 15, Both KOH, Bolt and Zhao fail to teach wherein the first signal comprises Internet Protocol (IP) data, and wherein the frequency band is associated with a data over cable service interface specification (DOCSIS) network, in analogous art, Fiolek et al disclose a first message (first signal) that includes an IP packet (see col. 28, line 44-53) and frequency band associated with DOCSIS (see col. 32, line 33-49.)
.

8. 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over KOFI etal (US PGPUB 20200295891) in view of Rakib (USPGPUB 20160028435) and Zhao et al (20190268938.)

Regarding claim 19, Koh disclose a first device having first memory and first processing circuitry; and a second device having second memory and second processing circuitry); (see Figure 1 ,2, 4 and 13, para: 0188, multiple devices, terminals and base stations, whereby each include processing circuitry and memory);
wherein the first device is configured to:
determine, by the first processing circuitry, a non-orthogonal multiple access (NOMA) technique associated with a transmission of a first signal to the second device using a frequency band at a first time, wherein the first signal is non-orthogonal to a second signal transmitted using the frequency band at the first time (see Fig. 2a,
abstract, para: 0003, 0008-0010, NOMA scheme established w/r to communication of first signal to a second device utilizing a frequency band, first/second signals utilized):

determine, by the first processing circuitry, based on the NOMA technique, first parameters associated with the transmission of the first signal, the first parameters comprising at least one of a power level, a modulation scheme, or a power spectral density, wherein the first parameters are different than second parameters associated with the second signal (see para: 0059, 0081, determine parameters w/r to communication of signal supported in a NOMA scheme, where the parameter includes first power and second power whereby power levels are different.)
Although Koh fail to teach transmit, by the first processing circuitry, the first signal over a data over cable service interface specification (DOCSIS) network using the frequency band and the first parameters, in analogous art, Rakib disclose transmit, by the first processing circuitry, the first signal over a data over cable service interface specification (DOCSIS) network using the frequency band and the first parameters (see abstract, para: 0048, 0062, 0064, 0065, first signal transmitted w/r DOCSIS utilizing frequency band associated with first intensity levels (first parameter/first power).)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement transmit, by the first processing circuitry, the first signal over a data over cable service interface specification (DOCSIS) network using the frequency band and the first parameters as taught by Rakib with the teachings of Koh et al for the purpose of further minimize delay and service interruptions in a wireless communication system.
(see para: 0235.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement transmit, teach based on the NOMA technique, determine power spectral density as taught by Zhao with the combined teachings of Koh and Bolt.

9. 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over KOH et al (US PGPUB 20200295891) in view of Rakib (USPGPUB 20160028435) as applied to claim 19 above, and further in view of Khanka et al (US Patent 8,249,641.)

Regarding claim 20, Both Koh and Rakib fail to teach wherein the first device is further configured to determine a sensitivity of the second device, and wherein the power level is determined based on the sensitivity. In analogous art, Khanka et al disclose wherein the first device is further configured to determines a sensitivity of the second device, wherein the first parameter include power level (see Abstract, col. 1, line 60 thru col. 3, line 21) and wherein the power level is determined based on the sensitivity (see Figure 2, col. 2, line 64 thru col. 3, line 30, col. 6, line 56 thru col. 7, line 65, power level based on sensitivity.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement wherein the first device is further configured to determines a sensitivity of the second device, wherein the first parameter comprise a power level and wherein the power level is determined based on the sensitivity as taught by Khanka with the combined teachings of Koh et al and Rakib for the purpose of further minimize delay and service interruptions in a wireless communication system.

10.    	Claim 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KOH et al (US PGPUB 20200295891) in view of Bolt et al (US Patent 7,469,013.)
as applied to claim 1, 9 and 14 above, and further in view of Rea Zanabria etal (US PGPUB 20170359602; hereafter Zanabria)

Regarding claim 3 and 16, Both KOH and Bolt fail to teach wherein the first parameter further comprise a power level, and wherein the power level is associated with an upstream Internet Protocol (IP) communication using a DOCSIS network, in analogous art, Zanabria disclose the power level associated with upstream IP utilizing DOCSIS (see para: 0007, 0014, 0038.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement wherein the first parameter further comprise a power level, and wherein the power level is associated with an upstream Internet Protocol (IP) communication using a DOCSIS networks as taught by Zanabria with the combined teachings of Koh and Bold for the purpose of further minimize delay and service interruptions in a wireless communication system.

11.    	Claim 4, 5, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KOH et al (US PGPUB 20200295891) in view of Bolt et al (US Patent  as applied to claim 1, 9 and 14 above, and further in view of Chen etal (US PGPUB 20100041428.)

Regarding claim 4 and 17, Both KOH and Bolt fail to teach wherein the processing circuitry is further configured to determine a sensitivity of the receiving device, wherein the first parameter further comprise a power level, and wherein the power level is determined based on the sensitivity, in analogous art, Chen disclose processing circuitry is further configured to determine a sensitivity of the receiving device (see abstract, Figure 2 & 5, para: 0040, communication circuitry between UE and eNB establish receiver sensitivity), and wherein the power level is determined based on the sensitivity (see para: 0038, 0040, power adjustment/level/control based on sensitivity.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement processing circuitry is further configured to determine a sensitivity of the receiving device, wherein the first parameter further comprise a power level, and wherein the power level is determined based on the sensitivity as taught by Chen with the combined teachings of Koh and Bold for the purpose of further minimize delay and service interruptions in a wireless communication system.

Regarding claim 5 and 18, Both KOH and Bolt fail to teach wherein the power spectral density is based on a sensitivity of the receiving device, in analogous art, Chen disclose wherein the power spectral density is based on a sensitivity of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement wherein the power spectral density is based on a sensitivity of the receiving device as taught by Chen with the combined teachings of Koh and Bold for the purpose of further minimize delay and service interruptions in a wireless communication system.

12. 	Claim 7, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KOH et al (US PGPUB 20200295891) in view of Bolt et al (US Patent 7,469,013.) as applied to claim 1, 9 and 14 above, and further in view of Mutalik et al (US PGPUB 20200213008.)

Regarding claim 7 and 12, Both KOH and Bolt fail to teach wherein the frequency band is used for a full-duplex communication using a DOCSIS network, and the frequency band is between approximately 1 GHz and approximately 3 GHz in analogous art, Mutalik disclose utilizing 2.4 Ghz and 1.2 Ghz in frequency band associated with full-duplex DOCSIS (see abstract, para: 0222, 2.4 GHz/1.2 GHz.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement wherein the frequency band is used for a full-duplex communication using a DOCSIS network, and the frequency band is between approximately 1 GHz and approximately 3 GHz as taught by Mutalik with the combined 

Regarding claim 8 and 13, Both KOH and Bolt fail to teach wherein the frequency band comprises a first frequency band from approximately 1 GHz to approximately 2 GHz and is used for an upstream communication, and a second frequency band from approximately 2 GHz and approximately 3 GHz and is used for a downstream communication, in analogous art, Mutalik et al utilize frequency band 2.4 Ghz downstream and 1.2 Ghz upstream (see abstract, para: 0222, 2.4 GHz/1.2 GHz.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement wherein the frequency band comprises a first frequency band from approximately 1 GHz to approximately 2 GHz and is used for an upstream communication, and a second frequency band from approximately 2 GHz and approximately 3 GHz and is used for a downstream communication taught by Mutalik with the combined teachings of Koh and Bold for the purpose of further minimize delay and service interruptions in a wireless communication system.

Allowable Subject Matter
13.   	 Claim 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As indicated in the previous office action, the prior art fail to teach the particular limitation in combination with all the limitations of the claim with respect to claim 6 and 11, power spectral density comprises a first power spectral density associated with data having a first latency requirement, and the power spectral density comprises a second power spectral density associated with data having a second latency requirement greater than the first latency, requirement, the first power spectral density being lower than the second power spectral density.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Prenell P Jones/
Examiner, Art Unit 2467 
June 13, 2021

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467